Citation Nr: 1641784	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  14-28 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 28, 2006, for the award of service connection for retroperitoneal sarcoma with liver metastasis (claimed as stomach tumors/GIST, viral gastroenteritis and stomach pain), to include whether a clear and unmistakable error (CUE) exists in a February 1995 rating decision denying service connection for liver problems.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel
INTRODUCTION

The Veteran had active service from October 1973 to February 1974 and from March 1976 to August 1994.  He died in July 2010.  The appellant is his surviving spouse.  She has been substituted in this appeal pursuant to 38 C.F.R. § 3.1010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for retroperitoneal sarcoma with liver metastasis (claimed as stomach tumors/GIST, viral gastroenteritis and stomach pain), effective from June 28, 2006.  As the substitute, the appellant filed a notice of disagreement (NOD) disagreeing with the effective date assigned for the award of service connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006) (effective date of the disability is one of the five "elements" of a claim).  


FINDINGS OF FACT

1.   The Veteran did not file a substantive appeal within 90 days of an April 1995 statement of the case (SOC) or within the remainder of the one year period following the underlying February 1995 rating decision, and his representative's advice to not file a timely appeal, nor his illness at that time, provide a basis for equitable tolling of the filing deadline.  

2.  The appellant lacks standing to bring a motion for revision of a February 1995 rating decision on the basis of CUE.  



CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than June 28, 2006, for the award of service connection for retroperitoneal sarcoma with liver metastasis (claimed as stomach tumors/GIST, viral gastroenteritis and stomach pain), to include whether a CUE exists in a February 1995 rating decision denying service connection for liver problems, have not been met.  38 U.S.C.A. §§ 5107, 5109A, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.105, 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

As she wrote in her August 2012 NOD, the appellant is seeking an effective date of April 13, 1995, for the award of service connection.  She maintains that this effective date is warranted because the Veteran "suffered from this condition during the service and post service and fought for service connection until he could no longer fight because of the GIST tumor which made him too weak to even feed himself."

A.  Applicable Law

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  For reopened claims, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later, except in limited situations provided in § 20.1304(b)(1) of this chapter.  See 38 C.F.R. § 3.400(r). 

B.  Discussion

In this case, after careful study of the record, the Board must find that an earlier effective date cannot be assigned.  This is because an earlier effective date cannot be assigned because a prior claim of service connection for the condition became final when not timely appealed.  

More specifically, the claims file shows that the Veteran, during his lifetime, filed an original claim of service connection in June 1994 for a "liver problem."  The claim was denied in a February 1995 rating decision.  The Veteran appealed that determination by filing an NOD in April 1995.  The RO issued a (SOC) in April 1995.  There is no dispute that the Veteran did not file a substantive appeal within 90 days of that SOC or within the remainder of the one year period following the February 1995 rating decision.  

Thereafter, the Veteran filed a new claim in June 2006 for multiple medical conditions, including "[s]pot on liver."  That claim remained pending at the time of his death, and the current effective date is assigned from the date of that claim-June 28, 2006-the date of the claim to reopen.  See 38 C.F.R. § 3.400(r). 

Because the Veteran did not file a timely substantive appeal within the remainder of the one year period following the February 1995 rating decision or the 60 day period following the April 1995 SOC, the denial to the original claim became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 20.200, 20.201, 20.300, 20.302, 20.1103.  

This is not a case where, for instance, the RO treated a substantive appeal as timely filed.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  To the contrary, the appellant argued in her August 2012 NOD that the Veteran did not file a substantive appeal because he was discouraged from by doing so by his Veteran Service Officer (VSO).  Also, he was very ill in 1995 when he should have submitted a VA Form 9.  

With regard to her assertion that the Veteran's VSO discouraged him from filing a substantive appeal, this cannot serve as a basis for tolling the deadline for filing a substantive appeal.  First, the Veteran received this advice from an employee of a VSO, not from a VA employee.  The advice proffered by a duly appointed representative is outside the scope of the Board's jurisdiction to review.  See 38 C.F.R. § 20.101.  Even if erroneous, benefits cannot be awarded on this basis.  Shields v. Brown, 8 Vet. App. 346, 351 (1995).  Second, even if this advice had been given by a VA employee, benefits may not be awarded on basis that an appellant received erroneous advice from a VA employee.  See Shields, 8 Vet. App. at 351; McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Otherwise, the appellant is not contending that a VA employee gave the Veteran inaccurate and misleading notice regarding the time to submit a substantive appeal.  See, e.g., Noah v. McDonald, 28 Vet. App. 120, 132 (2016).

With regard to her assertion that the Veteran was very ill when he should have submitted a VA Form 9, this may also not served as a basis for tolling the filing deadline.  The facts, as presented, do not indicate that the Veteran's illness rendered him incapable of handling his own affairs.  To the contrary, as indicated by her statements, the Veteran was able to consult with his VSO representative, who advised him not to file a substantive appeal.  These circumstances indicate that he was capable of rational thought and deliberate decision making, and not incapable of handling his own affairs or unable to function in society.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011); Arbas v. Nicholson, 403 F.3d 1379, 1381 (Fed. Cir. 2005).  Otherwise, she has not identified any other extraordinary circumstances beyond the Veteran's control which might have prevented him from timely filing the substantive appeal.  See id. 

For these two reasons, the appellant's August 2012 NOD does not set forth any basis upon which the deadline for filing the substantive appeal may be tolled.  Noah, 28 Vet. App. at 127 (equitable tolling may be applied at the agency level).  

In short, because the Veteran did not file a timely substantive appeal, his original, June 1994 claim became final.  

As a final matter, the claims file shows that the Veteran submitted additional service treatment records (STRs) in November 2007 and February 2010.  These submissions included an April 1994 STR showing specific medical findings relevant to the Veteran's disability (elevations of SGOT and SGPT).  Ultimately, the claim was granted based on a December 2010 VA examiner's opinion that the Veteran's cancer was likely present during service as shown by liver enzyme elevations noted in the STRs.  The examiner cited the STR from 1994 showing elevations of SGOT and SGPT.

Generally, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).  

Here, the claim may not be reconsidered under § 3.156(c) because the April 1994 STR was previously of record.  In fact, the February 1995 rating decision lists the evidence of record at that time as including "Service Medical Records August 16, 1973 to August 31, 1994."  Of note, it appears that the December 2010 VA examiner did not see the April 1994 record when he previously provided an opinion on the matter in March 2009.  The Board cannot account for the VA examiner's overlooking this particular record.  However, the particular April 1994 STR at issue is currently included amongst the remainder of the original STRs in evidence.  Thus, there is no indication that this particular STR was received later, and the December 2010 VA examiner's failure to see it is not a sufficient indication to find that it was not of record when the claim was first denied.  Accordingly, the Veteran's submission of the April 1994 STR, although it is the same one cited by the December 2010 VA examiner, is not an STR that had not been associated with the claims file when VA first decided a prior claim.  Thus, the original claim may not be reconsidered pursuant to 38 C.F.R. § 3.156(c).   Blubaugh v. McDonald, 773 F.3d 1310, 1314 (Fed. Cir. 2014).

In conclusion, there is no basis to assign an effective date earlier than the Veteran's petition to reopen the claim, which is the current effective date on June 28, 2006.  The appellant's representative contends that reasonable doubt be resolved in her favor.  However, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  CUE

The appellant also asserted in her August 2012 NOD that there was CUE in the prior determination because the RO failed to take all evidence into consideration.  

At present, no further action may be taken on this CUE motion.   A survivor cannot initiate a freestanding CUE motion under section 5109A if the veteran had not already filed such a claim.  Rusick v. Gibson, 760 F.3d 1342, 1346 (Fed. Cir. 2014) ("a survivor cannot initiate a freestanding CUE claim under section 5109A if the veteran had not already filed such a claim" even if a veteran dies after October 10, 2008, under 38 U.S.C.A. § 5121A); Haines v. West, 154 F.3d 1298, 1301-02, (Fed. Cir. 1998).

Here, the Veteran had not filed a CUE motion by the time of his death.  Thus, the appellant's instant CUE motion is a freestanding CUE motion.  As determined by the Federal Circuit, the appellant does not have standing to bring such a CUE motion.  Hence, the Board can take no further action on this aspect of the appeal.  


ORDER

An effective date earlier than June 28, 2006, for the award of service connection for retroperitoneal sarcoma with liver metastasis (claimed as stomach tumors/GIST, viral gastroenteritis and stomach pain), to include whether a clear and unmistakable error exists in a February 1995 rating decision denying service connection for liver problems, is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


